DETAILED ACTION

Preliminary Remarks
The present application is being examined under pre-AIA  provisions. 

Priority
This application is a continuation of application no. 16/885,901 now U.S. Patent 11,010,023 which is further a continuation of application no. 16/246,519 now U.S. Patent 10,691,307 which is further a continuation of application no. 15/495,068 now U.S. Patent 10,180,774 which is further a continuation of application no. 12/610,031 now U.S. Patent 9,639,983.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/21 has been considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract comprises the phrase, “…are provided” (line 1) can be implied and therefore should be omitted.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 8 and 15, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of a system, method and non-transitory computer readable medium storing executable instructions that displays a project image including a photo of a paintable structure, receives input to control a cursor displayed on the display via a predefined and located hot spot which draws attention to the user by performing at least one of blinking, pulsing and enlarging and displays first and second links in response to the cursor touching or rolling over the hot spot, the first link selectable to display at least one of a color name and a color number 
In reference to claims 2-7, 9-14 and 16-21, these claims depend upon allowable claims 1, 8 and 15 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoguet (U.S. Patent 8,253,731)
Hoguet discloses a home and/or landscape design system, method and computer program product allowing for painting via a palette of colors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________

P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/24/22